Exhibit 10.28

ALBERTSON’S, INC.

2004 EQUITY AND PERFORMANCE INCENTIVE PLAN

Section 1. Purposes.

The purposes of the 2004 Equity and Performance Incentive Plan are to promote
the growth and profitability of SUPERVALU INC. and its Subsidiaries by enabling
them to attract and retain the best available personnel for positions of
substantial responsibility, to provide officers and other key employees,
non-employee directors and Special Advisors with an opportunity for investment
in the Company’s Common Shares to give them an additional incentive to increase
their efforts on behalf of the Company and its Subsidiaries, and to further
align the long-term interests of officers and other key employees, non-employee
directors and Special Advisors with those of the stockholders.

The 2004 Equity and Performance Incentive Plan was assumed by SUPERVALU INC. in
connection with its acquisition of certain businesses formerly owned by
Albertson’s, Inc. on June 2, 2006 and was amended and restated effective
April 17, 2007.

Section 2. Definitions.

As used in this Plan,

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.

(c) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 17 of this Plan, such committee (or subcommittee).

(d) “Change in Control” has the meaning provided in Section 13 of this Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Common Shares” means the shares of common stock, par value $1.00 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 12 of this
Plan.

(g) “Company” means SUPERVALU INC., a Delaware corporation, or any successor
corporation.

(h) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).



--------------------------------------------------------------------------------

(i) “Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units or
other awards contemplated by Section 10 of this Plan or a grant or sale of
Restricted Shares, Deferred Shares or other awards contemplated by Section 10 of
this Plan will become effective (which date will not be earlier than the date on
which the Board takes action with respect thereto).

(j) “Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

(k) “Deferred Shares” means an award made pursuant to Section 7 or Section 9 of
this Plan of the right to receive Common Shares at the end of a specified
Deferral Period. An award of Deferred Shares may be described as an award of
“restricted stock units.”

(l) “Director” means a member of the Board of Directors of the Company.

(m) “Effective Date” means June 10, 2004.

(n) “Eligible Transferee” means (i) one or more members of the Participant’s
immediate family (as the term “immediate family” is defined in Rule 16a-1(e)
promulgated under Section 16(a) of the Exchange Act (or any successor
provision), (ii) one or more trusts established solely for the benefit of one or
more members of the Participant’s immediate family, (iii) one or more
corporations or limited liability companies in which the only equity holders are
members of the Participant’s immediate family or (iv) one or more partnerships
in which the only partners are members of the Participant’s immediate family.

(o) “Evidence of Award” means an agreement or other type or form of writing that
sets forth the terms and conditions of the awards granted. An Evidence of Award
may be in an electronic medium and need not be signed by a representative of the
Company or a Participant.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(q) “Fair Market Value” means, with respect to any property (including, without
limitation, any Common Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Board Notwithstanding the foregoing and unless
otherwise determined by the Board, the Fair Market Value of a Common Share as of
a given date shall be, if the Common Shares are then listed on the New York
Stock Exchange, the closing price of one Common Share as reported on the New
York Stock Exchange on such date or, if the New York Stock Exchange is not open
for trading on such date, on the next date that the New York Stock Exchange is
open for trading.

(r) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.

(s) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

 

2



--------------------------------------------------------------------------------

(t) “Incumbent Directors” means the individuals who, as of June 2, 2006, are
Directors of the Company and any individual becoming a Director subsequent to
June 2, 2006, whose election, nomination for election by the Company’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(u) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Appreciation Rights, Restricted Shares, dividend credits
and other awards pursuant to this Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives applicable to any
award to a Covered Employee will be based on specified levels of or growth in
one or more of the following criteria:

1. total shareholder return, including its components of stock price
appreciation, dividends and/or dividend yield;

2. return on assets, equity, invested capital, cash flow, investment or sales;

3. sales, including food items, non-food items, or private label sales;

4. pre-tax or after-tax profit levels, including: earnings per share; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; net operating profits after tax, and net income;

5. cash flow and cash flow return on investment;

6. economic profit and/or cost of capital;

7. turnover of assets, capital, or inventory;

8. levels of operating expense or other expense items as reported on the income
statement, including operating and maintenance expense;

9. measures of customer satisfaction and customer service as surveyed from time
to time, including the relative improvement therein; or

10. market share.

 

3



--------------------------------------------------------------------------------

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances (such as expenses as a
result of restructuring or productivity initiatives; non-operating items;
acquisition expenses; and any other items of gain, loss or expense that are
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or to a change of
accounting principles) render the Management Objectives unsuitable, the Board
may in its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Board deems
appropriate and equitable, except in the case of a Covered Employee where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Board will not make
any modification of the Management Objectives or minimum acceptable level of
achievement with respect to such Covered Employee.

(v) “Market Value per Share” means Fair Market Value of a Common Share for
purposes of any Evidence of Award covering any award granted under this Plan
before April 17, 2007.

(w) “Non-Employee Director” means a person who is a “non-employee director” of
the Company within the meaning of Rule 16b-3 of the Exchange Act.

(x) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(y) “Option Price” means the purchase price payable on exercise of an Option
Right.

(z) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.

(aa) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a Special Advisor, an officer,
or other key employee of the Company or any one or more of its Subsidiaries, or
who has agreed to commence serving in any of such capacities within 90 days of
the Date of Grant, and will also include each Non-Employee Director who receives
Common Shares or an award of Option Rights, Appreciation Rights, Restricted
Shares, Deferred Shares or other awards under this Plan; provided, however, that
on and after June 2, 2006, the Board may only select persons who were also
employees of Albertson’s, Inc. or one of its subsidiaries prior to June 2, 2006
to receive awards granted under this Plan on and after June 2, 2006.

(bb) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.

(cc) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.

(dd) “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 8 of this Plan.

 

4



--------------------------------------------------------------------------------

(ee) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(ff) “Plan” means this Albertson’s, Inc. 2004 Equity and Performance Incentive
Plan.

(gg) “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers referred to in such Section 6 has
expired.

(hh) “Special Advisor” means an individual designated as such by the Board.

(ii) “Spread” means the excess of the Fair Market Value of a Common Share on the
date when an Appreciation Right is exercised, or on the date when Option Rights
are surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.

(jj) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly through Subsidiaries, at least 50% of the total combined voting power
of all classes of stock, or, except for purposes of any grant of Incentive Stock
Options, any other entity (including, but not limited to, partnerships and joint
ventures) in which the Company owns an interest of at least 50% of the total
combined equity generally entitled to make decisions for such entity.

(kk) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.

(ll) “Voting Stock” means the then-outstanding securities entitled to vote
generally in the election of Directors.

Section 3. Shares Available Under the Plan.

(a) Subject to adjustment as provided in Section 3(b) and Section 12 of this
Plan, the number of Common Shares that may be issued or transferred (i) upon the
exercise of Option Rights or Appreciation Rights, (ii) as Restricted Shares and
released from substantial risks of forfeiture thereof, (iii) as Deferred Shares,
(iv) in payment of Performance Shares or Performance Units that have been
earned, (v) as awards to Non-Employee Directors, (vi) as other awards
contemplated by Section 10 of this Plan or (vii) in payment of dividend
equivalents paid with respect to awards made under the Plan, will not exceed in
the aggregate 16 million Common Shares, plus any shares described in
Section 3(b). Such shares may be shares of original issuance or treasury shares
or a combination of the foregoing.

(b) The number of shares available in Section 3(a) above will be adjusted to
account for shares relating to awards that expire or are forfeited or that are
transferred, surrendered or relinquished upon the payment of any Option Price by
the transfer to the Company of Common Shares or upon satisfaction of any
withholding amount. Upon payment in cash of the benefit provided by any award
granted under this Plan, any shares that were covered by that award will again
be available for issue or transfer hereunder. If, under this Plan, a Participant
has given up the right to receive compensation in exchange for Common Shares
based on the Fair Market Value of a Common Share, such Common Shares will not
count against the number of shares available in Section 3(a) above.

 

5



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 12 of this Plan,
(i) the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 20% of the
Common Shares reserved for purposes of this Plan pursuant to Section 3(a)
hereof; (ii) no Participant will be granted Option Rights, Appreciation Rights,
Restricted Shares, Deferred Shares, Performance Shares, Performance Units or
other awards under Section 10 of this Plan during the life of the Plan, in the
aggregate, for more than 20% of the Common Shares reserved for purposes of this
Plan pursuant to Section 3(a) hereof; and (iii) the number of shares issued as
Restricted Shares, Deferred Shares, Performance Shares and Performance Units
(after taking into account any forfeitures, expirations or transfers upon
satisfaction of any withholding amount) will not during the life of the Plan, in
the aggregate, exceed 25% of the Common Shares reserved for purposes of this
Plan pursuant to Section 3(a) hereof.

(d) Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive an award of Performance
Shares or Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $5,000,000.

Section 4. Option Rights.

The Board may, from time to time and upon such terms and conditions as it may
determine, authorize the granting to Participants of options to purchase Common
Shares. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements contained in the following provisions:

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Fair Market Value of a Common Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee for at least 6 months (or other
consideration authorized pursuant to Section 4(d)) having a value at the time of
exercise equal to the total Option Price, or (iii) by a combination of such
methods of payment.

(d) The Board may determine, at or after the Date of Grant, that payment of the
Option Price of any Option Right (other than an Incentive Stock Option) may also
be made in whole or in part in the form of Restricted Shares or other Common
Shares that are forfeitable or subject to restrictions on transfer or in the
form of Deferred Shares. Unless otherwise determined by the Board at or after
the Date of Grant, whenever any Option Price is paid in

 

6



--------------------------------------------------------------------------------

whole or in part by means of any of the forms of consideration specified in this
Section 4(d), the Common Shares received upon the exercise of the Option Rights
will be subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent, determined with respect to the consideration surrendered, of the number
of shares.

(e) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(f) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(g) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of a Change in Control.

(h) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(i) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(j) The Board may, at or after the Date of Grant of any Option Rights (other
than Incentive Stock Options), provide for the payment of dividend equivalents
to the Optionee on either a current or deferred or contingent basis or may
provide that such equivalents will be credited against the Option Price.

(k) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.

(l) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(m) The Board reserves the discretion at or after the Date of Grant to provide
for (i) the payment of a cash bonus at the time of exercise; (ii) the
availability of a loan at exercise; and (iii) the right to tender in
satisfaction of the Option Price nonforfeitable, unrestricted Common Shares,
which are already owned by the Optionee and have a value at the time of exercise
that is equal to the Option Price.

(n) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to the Plan and shall contain such terms and
provisions as the Board may approve.

 

7



--------------------------------------------------------------------------------

Section 5. Appreciation Rights

(a) The Board may authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Board, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

(iv) Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, a Change in Control.

(v) Any grant may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.

(vi) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

(vii) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation.

 

8



--------------------------------------------------------------------------------

(d) Regarding Free-Standing Appreciation Rights only:

(i) Each grant will specify in respect of each Free-Standing Appreciation Right
a Base Price, which will be equal to or greater than the Fair Market Value of a
Common Share on the Date of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

Section 6. Restricted Shares.

The Board may also authorize the grant or sale of Restricted Shares to
Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value of a Common Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Shares covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period of not less than one year to
be determined by the Board at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture in the event of a Change in
Control.

(d) Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives.

 

9



--------------------------------------------------------------------------------

(f) Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

(g) Each grant or sale of Restricted Shares will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, all certificates
representing Restricted Shares will be held in custody by the Company until all
restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares.

Section 7. Deferred Shares.

The Board may also authorize the granting or sale of Deferred Shares to
Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Board may specify.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value of a Common Share at the Date of Grant.

(c) Each such grant or sale will be subject to a Deferral Period of not less
than one year, as determined by the Board at the Date of Grant, and may provide
for the earlier lapse or other modification of such Deferral Period in the event
of a Change in Control.

(d) During the Deferral Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Deferred Shares and will have no right to vote them, but the Board may, at or
after the Date of Grant, authorize the payment of dividend equivalents on such
Deferred Shares on either a current or deferred or contingent basis, either in
cash or in additional Common Shares.

(e) Each grant or sale of Deferred Shares will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve.

Section 8. Performance Shares and Performance Units.

The Board may also authorize the granting of Performance Shares and Performance
Units that will become payable to a Participant upon achievement of specified
Management Objectives. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Covered Employee where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.

 

10



--------------------------------------------------------------------------------

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year), commencing with the
Date of Grant as will be determined by the Board at the time of grant which may
be subject to earlier lapse or other modification in the event of a Change in
Control.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level of achievement and will set forth a
formula for determining the number of Performance Shares or Performance Units
that will be earned if performance is at or above the minimum level, but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
certify that the Management Objectives have been satisfied.

(d) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.

(e) Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board at the Date of
Grant. Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Board at the Date of Grant.

(f) The Board may, at or after the Date of Grant of Performance Shares, provide
for the payment of dividend equivalents to the holder thereof on either a
current or deferred or contingent basis, either in cash or in additional Common
Shares.

(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Board may approve.

Section 9. Awards to Non-Employee Directors.

The Board may, from time to time on or before June 2, 2006, and upon such terms
and conditions as it may determine, authorize the granting to Non-Employee
Directors Option Rights, Appreciation Rights or other awards contemplated by
Section 10 of this Plan and may also authorize the grant or sale of Common
Shares, Restricted Shares or Deferred Shares to Non-Employee Directors.

 

11



--------------------------------------------------------------------------------

(a) Each grant of Option Rights awarded pursuant to this Section 9 will be upon
terms and conditions consistent with Section 4 of this Plan and will be
evidenced by an Evidence of Award in such form as will be approved by the Board.
Each grant will specify an Option Price per share, which will not be less than
the Fair Market Value of a Common Share on the Date of Grant. Each such Option
Right granted under the Plan will expire not more than 10 years from the Date of
Grant and will be subject to earlier termination as hereinafter provided. Unless
otherwise determined by the Board, such Option Rights will be subject to the
following additional terms and conditions:

(i) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this plan.

(ii) If a Non-Employee Director subsequently becomes an employee of the Company
or a Subsidiary while remaining a member of the Board, any Option Rights held
under the Plan by such individual at the time of such commencement of employment
will not be affected thereby.

(iii) Option Rights may be exercised by a Non-Employee Director only upon
payment to the Company in full of the Option Price of the Common Shares to be
delivered. Such payment will be made in cash or in Common Shares then owned by
the optionee for at least six months, or in a combination of cash and such
Common Shares.

(b) Non-Employee Directors, pursuant to this Section 9, may be awarded, or may
be permitted to elect to receive, pursuant to procedures established by the
Board, all or any portion of their annual retainer, meeting fees or other fees
in Common Shares in lieu of cash.

(c) Each grant of Appreciation Rights pursuant to this Section 9 will be upon
terms and conditions consistent with Section 5 of this Plan.

(d) Each grant or sale of Restricted Shares pursuant to this Section 9 will be
upon terms and conditions consistent with Section 6 of this Plan.

(e) Each grant or sale of Deferred Shares pursuant to this Section 9 will be
upon terms and conditions consistent with Section 7 of this Plan.

(f) Non-Employee Directors may be granted, sold or awarded other awards as
contemplated by Section 10 of this Plan.

Section 10. Other Awards.

(a) The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights

 

12



--------------------------------------------------------------------------------

for Common Shares, awards with value and payment contingent upon performance of
the Company or specified Subsidiaries, affiliates or other business units
thereof or any other factors designated by the Board, and awards valued by
reference to the book value of Common Shares or the value of securities of, or
the performance of specified Subsidiaries, affiliates or other business units of
the Company. The Board shall determine the terms and conditions of such awards.
Common Shares delivered pursuant to an award in the nature of a purchase right
granted under this Section 10 shall be purchased for such consideration, paid
for at such time, by such methods, and in such forms, including, without
limitation, cash, Common Shares, other awards, notes or other property, as the
Board shall determine.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10 of this Plan.

(c) The Board may grant Common Shares as a bonus, or may grant other awards in
lieu of obligations of the Company or a Subsidiary to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Board.

Section 11. Transferability.

(a) Except as otherwise determined by the Board, no Option Right, Appreciation
Right or other derivative security granted under the Plan will be transferable
by a Participant other than by will or the laws of descent and distribution or,
except with respect to an Incentive Stock Option, pursuant to a domestic
relations order (within the meaning of Rule 16a-12 promulgated under the
Exchange Act). Except as otherwise determined by the Board, Option Rights and
Appreciation Rights will be exercisable during the Optionee’s lifetime only by
him or her or by his or her guardian or legal representative.

(b) The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Deferral
Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.

(c) Notwithstanding the provisions of Section 11(a), but subject to prior
authorization by the Board (whether in an Evidence of Award or thereafter),
Option Rights (other than Incentive Stock Options), Appreciation Rights,
Restricted Shares, Deferred Shares, Performance Shares, Performance Units and
other awards under Section 10 of this Plan shall be transferable by a
Participant to an Eligible Transferee, without payment of consideration
therefor; provided, however, that (i) no such transfer shall be effective unless
reasonable prior notice thereof is delivered to the Company and such transfer is
thereafter effected in accordance with any terms and conditions that shall have
been made applicable thereto by the Company or the Board and (ii) any such
transferee shall be subject to the same terms and conditions hereunder as the
Participant.

 

13



--------------------------------------------------------------------------------

Section 12. Adjustments.

The Board may make or provide for such adjustments in the numbers of Common
Shares covered by outstanding Option Rights, Appreciation Rights, Deferred
Shares, and Performance Shares granted hereunder and, if applicable, in the
number of Common Shares covered by other awards granted pursuant to Section 10
hereof, in the Option Price and Base Price provided in outstanding Appreciation
Rights, and in the kind of shares covered thereby, as the Board, in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the Board,
in its discretion, may provide in substitution for any or all outstanding awards
under this Plan such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan as the Board in its sole discretion, exercised in good faith, may
determine is appropriate to reflect any transaction or event described in this
Section 12; provided, however, that any such adjustment to the number specified
in Section 3(c)(i) will be made only if and to the extent that such adjustment
would not cause any Option intended to qualify as an Incentive Stock Option to
fail so to qualify. Upon any adjustment made pursuant to this Section 12, the
Company will, upon request, deliver to the Participant or to the Participant’s
successors a certificate of its Secretary setting forth the exercise price
thereafter in effect and the number and kind of shares or other securities
thereafter purchaseable upon the exercise of such award.

Section 13. Change in Control.

For purposes of this Plan, except as may be otherwise prescribed by the Board in
an agreement evidencing a grant or award made under the Plan, a “Change in
Control” will mean if at any time any of the following events will have
occurred:

(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the combined
voting power of the then-outstanding Voting Stock of the Company; provided,
however, that:

(i) for purposes of this Section 13(a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, and (D) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 13(c) below;

 

14



--------------------------------------------------------------------------------

(ii) if any Person acquires beneficial ownership of 20% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of Section 13(a)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition shall be treated as a Change in Control;

(iii) a Change in Control will not be deemed to have occurred if a Person
acquires beneficial ownership of 20% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Company
representing 1% or more of the then-outstanding Voting Stock of the Company,
other than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally; and

(iv) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
less than 20% of the Voting Stock of the Company, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or

(b) a majority of the Directors are not Incumbent Directors; or

(c) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the board of directors of the entity resulting from such Business Combination
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

 

15



--------------------------------------------------------------------------------

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 13(c).

Section 14. Fractional Shares.

The Company will not be required to issue any fractional Common Shares pursuant
to this Plan. The Board may provide for the elimination of fractions or for the
settlement of fractions in cash.

Section 15. Withholding Taxes.

To the extent that the Company is required to withhold federal, state, local or
foreign taxes in connection with any payment made or benefit realized by a
Participant or other person under this Plan, and the amounts available to the
Company for such withholding are insufficient, it will be a condition to the
receipt of such payment or the realization of such benefit that the Participant
or such other person make arrangements satisfactory to the Company for payment
of the balance of such taxes required to be withheld, which arrangements (in the
discretion of the Board) may include relinquishment of a portion of such
benefit.

Section 16. Foreign Employees.

In order to facilitate the making of any grant or combination of grants under
this Plan, the Board may provide for such special terms for awards to
Participants who are foreign nationals or who are employed by the Company or any
Subsidiary outside of the United States of America as the Board may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Board may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

Section 17. Administration of the Plan.

(a) This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Executive
Personnel & Compensation Committee of the Board (or a subcommittee thereof), as
constituted from time to time. To the extent of any such delegation, references
in this Plan to the Board will be deemed to be references to such committee or
subcommittee. A majority of the committee (or subcommittee) will constitute a
quorum, and the acts of the members of the committee (or subcommittee) present
at any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the committee (or subcommittee).

 

16



--------------------------------------------------------------------------------

(b) The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares, Performance Units or other awards under Section 10 of this
Plan and any determination by the Board pursuant to any provision of this Plan
or of any such agreement, notification or document will be final and conclusive.
No member of the Board will be liable for any such action or determination made
in good faith.

Section 18. Amendments, Etc.

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that any amendment which must be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Common Shares are traded or quoted, will not be effective unless and until
such approval has been obtained.

(b) The Board will not authorize the amendment of any outstanding Option Right
to reduce the Option Price. Furthermore, no Option Right will be cancelled and
replaced with awards having a lower Option Price without further approval of the
stockholders of the Company. This Section 18(b) is intended to prohibit the
repricing of “underwater” Option Rights and will not be construed to prohibit
the adjustments provided for in Section 12 of this Plan.

(c) The Board also may permit Participants to elect to defer the issuance of
Common Shares or the settlement of awards in cash under the Plan pursuant to
such rules, procedures or programs as it may establish for purposes of this
Plan. The Board also may provide that deferred issuances and settlements include
the payment or crediting of dividend equivalents or interest on the deferral
amounts.

(d) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(e) In case of termination of employment by reason of death, disability or
normal or early retirement, or in the case of hardship or other special
circumstances, of a Participant who holds an Option Right or Appreciation Right
not immediately exercisable in full, or any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Deferred Shares as to which the Deferral Period has not been
completed, or any Performance Shares or Performance Units which have not been
fully earned, or any other awards made pursuant to Section 10 subject to any
vesting schedule or transfer restriction, or who holds Common Shares subject to
any transfer restriction imposed pursuant to Section 11(b) of this Plan, the
Board may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Deferral Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award.

 

17



--------------------------------------------------------------------------------

(f) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(g) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(h) The Board may amend the terms of any award theretofore granted under this
Plan prospectively or retroactively, but subject to Section 12 above no such
amendment shall impair the rights of any holder without his or her consent. The
Board may, in its discretion, terminate this Plan at any time. Termination of
this Plan will not affect the rights of Participants or their successors under
any awards outstanding hereunder and not exercised in full on the date of
termination.

Section 19. Governing Law.

The Plan and all grants and awards and actions taken thereunder shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware.

Section 20. Termination.

No grant will be made under this Plan more than 10 years after the Effective
Date, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.

Section 21. General Provisions.

(a) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(b) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is absent on leave.

(c) No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

 

18



--------------------------------------------------------------------------------

(d) All notices under this Plan shall be in writing, and if to the Company,
shall be delivered to the Secretary of the Company or mailed to its principal
office, 11840 Valley View Road, P.O. Box 990, Minneapolis, MN 55440, addressed
to the attention of the Secretary; and if to a Participant, shall be delivered
personally or mailed to the Participant at the address appearing in the payroll
records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party.

(e) No participant shall have rights under an award granted under the Plan to
such Participant unless and until an Evidence of Award shall have been duly
executed on behalf of the Company, and, if requested by the Company, signed by
the Participant, or until such Evidence of Award is delivered and accepted
through any electronic medium in accordance with procedures established by the
Company.

 

19